Citation Nr: 1436267	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-24 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin moles.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a prostate disorder, to include nodules and prostate carcinoma.  

4.  Entitlement to service connection for bilateral flat feet.  

5.  Entitlement to service connection for an acne disorder.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis A.  

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder.  

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vocal cord nodes.  

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder.  

10.  Entitlement to service connection for a left foot fracture.  

11.  Entitlement to service connection for a right shoulder disorder.  

12.  Entitlement to an initial compensable disability evaluation for left ear hearing loss.  

13.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to September 1979.  His military decorations include the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated September 2013.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the March 2014 Board hearing transcript, p. 2.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left foot fracture, right shoulder disorder, low back disorder, vocal cord nodes, and a bilateral knee disorder and a prostate disorder; whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss; and entitlement to an initial compensable disability evaluation for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  
FINDINGS OF FACT

1.  On March 20, 2014, during his Board hearing before the undersigned VLJ, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate status the issues of entitlement to service connection for skin moles and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder.  

2.  The Veteran does not have a current diagnosis of bilateral flat feet.  

3.  The Veteran's acne disorder is attributable to his active military service.  

4.  Service connection for hepatitis A was denied in a June 2002 rating decision; the Veteran did not appeal the decision.  

5.  Evidence associated with the claims file since the June 2002 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hepatitis A.  

6.  The RO determined that new and material evidence had not been submitted to reopen the claim for a low back disorder in a June 2002 rating decision; the Veteran did not appeal the decision.  

7.  Evidence associated with the claims file since the June 2002 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  

8.  Service connection for vocal cord nodes was denied a June 2002 rating decision; the Veteran did not appeal the decision.  

9.  Evidence associated with the claims file since the June 2002 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for vocal cord nodes.  

10.  The RO determined that new and material evidence had not been submitted to reopen the claim for a bilateral knee disorder in a June 2002 rating decision; the Veteran did not appeal the decision.  

11.  Evidence associated with the claims file since the June 2002 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met, and the Board has no further jurisdiction in the matters of entitlement to service connection for skin moles and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2013).

2.  Bilateral flat feet were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  An acne disorder is caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The June 2002 rating decision that denied entitlement to service connection for hepatitis A is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

5.  The evidence received since the June 2002 rating decision is not new and material, and the claim for service connection for hepatitis A is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

6.  The June 2002 rating decision that denied reopening the claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).  

7.  The evidence received since the June 2002 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

8.  The June 2002 rating decision that denied entitlement to service connection for vocal cord nodes is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013). 

9.  The evidence received since the June 2002 rating decision is new and material, and the claim for service connection for vocal cord nodes is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

10.  The June 2002 rating decision that denied reopening the claim of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).  

11.  The evidence received since the June 2002 rating decision is new and material, and the claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

At the March 2014 Board hearing, the Veteran withdrew from consideration the issues of entitlement to service connection for skin moles and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder.  See the March 2014 Board hearing transcript, p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal as to the stated issues, and they are dismissed.

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the fully favorable determination regarding the claim for service connection for an acne disorder and because the Veteran's service connection claims for a low back disorder, vocal cord nodes, and a bilateral knee disorder have been reopened, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Turning to the remaining claims, the Veteran was provided with the relevant notice and information in an April 2005 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

The VCAA notice letter also provided information regarding his petition to reopen his hepatitis A claim in April 2005.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the claim for service connection for hepatitis A, a VA examination or opinion is not required.  See id.  Similarly, as will be explained below, the Veteran has not established that he has current disabilities for his claimed prostate nodules and bilateral flat feet for which VA benefits may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this threshold criterion for service connection, the Board has no basis to remand the claims for examinations or medical opinions.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the March 2014 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the submissions and statements addressed whether the Veteran's claimed disabilities on appeal began in service or are otherwise related to service.  During the hearing, the undersigned suggested the submission of evidence that would assist the Veteran in substantiating his claims.  The undersigned VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Prostate nodules, acne disorder, and bilateral flat feet are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Flat Feet

At the March 2014 Board hearing, the Veteran testified that he was diagnosed with flat feet during his military service, wore orthotics throughout the course of his military career, and still has problems associated with his flat feet.  

At a September 1963 discharge and reenlistment examination, the examining physician noted that the Veteran's feet were abnormal due to second degree pes planus, not considered disabling (NCD).  In July 1967, an examining physician for a warrant officer program examination found his feet to be normal upon clinical testing.  In May 1977, the Veteran visited sick call and reported having flat feet.  Upon physical examination testing, it was noted that the Veteran had flat arches.  He was referred to the podiatry clinic for a consultation.  At the podiatry consultation in June 1977, the Veteran was diagnosed with bilateral pes planus and prescribed foot supports for comfort.  

Upon discharge from service, clinical evaluation of the Veteran's feet was abnormal, with a diagnosis of pes planus, NCD.  The Veteran reported having foot trouble on his May 1979 report of medical history at discharge.  

Based on the benefit of the doubt doctrine, the Board will grant service connection for bilateral pes planus. However, the Board expresses no opinion regarding the severity of the disorder and the RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


Acne Disorder

The Veteran contends that service connection is warranted for his acne disorder.  In a June 2014 statement, the Veteran explained that he had acne during his military service, and the conditions in Vietnam only exacerbated his skin disorder.  The Veteran indicated that since that time, he has been left with continuing skin problems as well as permanent scars on his face, back, and shoulders from acne.  See the June 2014 personal statement.  The Veteran asserts that his military service is attributable to his acne disorder.  

Service treatment records reflect diagnoses of an acne disorder during the Veteran's military service.  At a discharge and reenlistment examination in September 1963, clinical evaluation of the Veteran's head, face, neck, and scalp were noted as abnormal due to marked acneiform residuals, NCD.  See the September 1963 report of medical history.  Clinical evaluation of the Veteran's head, face, neck, and scalp were again noted as abnormal at a July 1967 warrant officer program examination.  See the July 1967 report of medical examination.  Upon discharge from service, clinical evaluation of the skin and lymphatics were abnormal.  The examining physician indicated that the Veteran had scarring on his chest, back, and face secondary to acne, NCD.  See the May 1979 report of medical examination.  

Post service treatment records reflect continuing complaints, treatment, and diagnoses for a skin disorder.  In August 1995 private treatment records, complaints of skin lesions on his neck and back were reported.  Physical examination testing revealed a scaly erythematous rash in the nasal labia folds, behind his ears and just above his eyebrows, along with multiple skin tags and seborrheic keratosis (SKs).  He was diagnosed with seborrheic dermatitis, multiple skin tags, and SKs.  In June 1997 private treatment records, the Veteran again complained of a rash on his hands, feet, and toenails.  Examination testing showed a cracking rash on his hands and feet, as well as hypertrophic nails bilaterally on both feet.  He was assessed with onychomycosis, tinea pedis, and tinea manuum.  In June 2005, the Veteran visited his local VA outpatient treatment facility with continuing complaints of dryness and peeling on both of his hands for many years.  It was noted that the Veteran reported having this problem since his military service in Vietnam.  After examining the skin, the Veteran was diagnosed with hand eczema and seborrheic dermatitis on the face.  He was given prescribed medication to apply to the affected areas.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had a skin disorder since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify as to the presence and continuity of observable symptomatology, such as discoloration or discomfort of the skin.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report the presence and recurrence of a visible skin disorder, such as eczema and seborrheic dermatitis.  As the Veteran contends that his skin disorder has persisted since service, and medical evidence of record is consistent with this assertion, the Board finds that the nexus element is met, and service connection is warranted for an acne disorder.  

The Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Hepatitis A

In the June 2002 rating decision, which denied service connection for hepatitis A, the evidence of record consisted of the Veteran's service treatment records, private treatment records from May 1983 to October 1987, and VA examination reports dated March 2002 and April 2002.  Service treatment records showed that the Veteran started developing symptoms of chills, fever, myalgias, and malaise one week prior to admission into the naval hospital in August 1967.  Laboratory testing revealed infectious hepatitis, and the Veteran was hospitalized until November 1967.  Upon discharge from the hospital, he was given a final diagnosis of infectious hepatitis, did not exist prior to enlistment (DNEPTE).  Private treatment records from May 1983 to October 1987 contain no complaints, treatment, or diagnosis of hepatitis A.  At an April 2002 VA examination, the Veteran reported being diagnosed with hepatitis in 1967 and hospitalized thereafter for approximately three to six months.  He admitted to having no symptoms of hepatitis since 1967, and the examiner determined that there was no evidence of any residuals of the previous hepatitis infection.  

The RO concluded that while the Veteran may have been exposed to and treated for hepatitis A during his military service, there was no evidence of a current diagnosis for hepatitis A.  The Veteran was properly notified of the June 2002 rating decision in June 2002, but did not enter a notice of disagreement (NOD) within one year of notice of the June 2002 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the June 2002 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis A.  Since the June 2002 rating decision, the pertinent evidence received into the record includes private treatment records from June 1991 to June 2014, VA outpatient treatment records dated June 2001 to September 2013, and testimony elicited during the March 2014 Board hearing.  Post service treatment records reflect no complaints, treatment, or diagnosis of hepatitis A.  At the March 2014 Board hearing, the Veteran testified that he was hospitalized in service for hepatitis A, but since that time, no blood test performed has shown a current diagnosis of hepatitis A.  See the Board hearing transcript, p. 21.  

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran has a current diagnosis of hepatitis A that is attributable to his military service.  Additionally, the Veteran admitted at the March 2014 Board hearing to not having a current diagnosis of hepatitis A.  Therefore, the additional evidence received since the June 2002 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for hepatitis A.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Low Back Disorder, Vocal Cord Nodes, and Bilateral Knee Disorder

In the June 2002 rating decision, which denied service connection for vocal cord nodes and denied reopening the claims for service connection for a low back disorder and bilateral knee disorder, the evidence of record consisted of the Veteran's service treatment records, private treatment records from May 1983 to October 1987, and VA examination reports dated March 2002 and April 2002.  Service treatment records showed complaints for throat and bilateral knee problems.  In January 1973, the Veteran visited sick call with complaints of having a feeling of always wanting to clear his throat.  He reported having this problem for approximately three to five years and admitted to being a non-smoker.  Examination of the throat revealed a normal throat with tonsils being moderate in size.  In April 1976, the Veteran returned to sick call with complaints of trauma to both knees, lasting for one day.  It was noted that he injured both knees the day before while playing baseball.  Physical examination of the Veteran reflected a tender medial collateral ligament on the left knee and a sprain on the right knee.  Prior to discharge, the Veteran admitted to having ear, nose or throat trouble on a June 1976 report of medical history.  He specifically noted that his felt clogged.  See the June 1976 report of medical history.  Upon discharge from service, clinical evaluation of the Veteran's mouth and throat, spine, and lower extremities were normal, as reflected on the May 1979 report of medical examination.  The Veteran also denied having any throat trouble, recurrent back pain, and "trick" or locked knee on his May 1979 report of medical history at discharge.  

Private treatment records from May 1983 to October 1987 contain complaints, treatment, and diagnosis for a low back disorder.  In June 1985, x-rays of the lumbosacral spine revealed spondylolisthesis L4 above L5, moderate degenerative changes of the lower lumbar facets, and mild degenerative spurring of the upper and mid lumbar spine.  

The RO concluded that while the Veteran may have had some throat problems and complaints during service, there was no evidence of a current diagnosis for vocal cord nodes.  The RO also determined that the Veteran failed to submit new and material evidence showing a current diagnosis for a bilateral knee disorder and evidence showing that his low back disorder was incurred in or aggravated during his military service.  The Veteran was properly notified of the June 2002 rating decision in June 2002, but did not enter a NOD within one year of notice of the June 2002 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

New and material evidence to reopen the claims for service connection for a low back disorder, vocal cord nodes, and a bilateral knee disorder has been received.  Since the June 2002 rating decision, the evidence received into the record includes VA outpatient treatment records, private treatment records, and testimony during a March 2014 Board hearing.  

The Veteran testified at the March 2014 Board hearing that his current throat, low back, and bilateral knee disorders originated in service.  He explained that he has endured a hoarse voice since his first tour in Vietnam.  He further added that he injured both knees and his back on several occasions while in service, all due to jumping out of helicopters.  The Veteran also stated that he had several incidents involving tumbling backwards off a hill with a fully loaded back pack that also caused injury to his back.  The Veteran asserts that his military service caused his current throat, knees, and lower back problems.  

Private treatment records contain diagnoses for the Veteran's throat and bilateral knee disorders.  Specifically, private treatment records from November 2013 and June 2014 reflect a diagnosis of Barrett's esophagus and osteoarthrosis of the knees.  This evidence is new because it has not been previously submitted.  Further, his Board hearing testimony is presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  Additionally, the Veteran has a current diagnosis for his claimed low back disability, and more importantly, a private physician has rendered an opinion as to the etiology of his current low back disability.  The private treatment records are also material because they relate to the fact he has current disabilities for the claimed disorders, namely vocal cord nodes and bilateral knee, and a private physician opined on the etiology of his low back disorder, which are the reasons his claims were previously denied. 

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claims for service connection for a low back disorder, vocal cord nodes, and a bilateral knee disorder are reopened.  38 U.S.C.A. § 5108 (West Supp. 2013); 38 C.F.R. § 3.156 (2013).



ORDER

The claim of entitlement to service connection for skin moles is dismissed.

The claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disorder is dismissed.  

Service connection for bilateral flat feet is granted.  

Service connection for an acne disorder is granted.  

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for hepatitis A is denied.  

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a low back disorder is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the application to reopen the previously denied claim of service connection for vocal cord nodes is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a bilateral knee disorder is reopened; the appeal is granted to this extent only.  


REMAND

Remand is required to obtain outstanding service treatment records and/or service personnel records; afford the Veteran VA examinations to obtain etiological opinions regarding his claimed left foot fracture, right shoulder disorder, low back disorder, vocal cord nodes, and bilateral knee disorder; and afford the Veteran a new VA examination to evaluate the current severity of his service-connected left ear hearing loss.  The Veteran has reported that he has been diagnosed as having prostate cancer, and the diagnosis would be relevant to his claim. The Veteran's claim for whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss is inextricably intertwined with his claim for an increased rating for his service-connected left ear hearing loss.  The Board will defer adjudication of the right ear hearing loss clam until the development deemed necessary for the service-connected left ear hearing loss has been completed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if he has any lay or medical evidence that has not been received to support his claims presently remanded, and provide authorizations for VA to obtain these records. Afford the Veteran an opportunity to submit these records or provide signed authorizations for their release. 
	
IN PARTICULAR, request that the Veteran provide authorization or confirmation that he has been diagnosed with prostate cancer. 

2.  Request from the National Personnel Records Center (NPRC), or any other appropriate entity, any available service treatment records, to include records from the Veteran's Reserve service, reported to be before he went on active duty in 1959.  See the March 2014 Board hearing transcript.  If service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed left foot fracture.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner must identify any left foot disorder present.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

By "clearly and unmistakably" is meant that which is "undebateable."

If the examiner concludes that any left foot disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.  

If the examiner concludes that the Veteran has a left foot disorder which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* At the March 2014 Board hearing, the Veteran testified that he served in the National Guard Reserves prior to his active duty in 1959.  He stated that he was playing baseball and suffered an injury, which resulted in four hairline fractures outside of his left foot.  

* The Veteran received the Combat Action Ribbon, which is indicative of combat service.  His account of what occurred in combat service must be presumed credible.

* In August 1977, the Veteran visited sick call with complaints of a gradual onset of pain in his left feet.  

* In June 1976, the Veteran reported having broken bones and specifically noted that he fractured his left foot at age 17.  A physician noted that the left foot fracture involved the metatarsal, and it occurred in 1955.  See the June 1976 report of medical history.  

* Upon discharge from service, clinical evaluation of the Veteran's feet was abnormal.  See the May 1979 report of medical examination.  The examining physician indicated the abnormality was attributable to pes planus.  On his May 1979 report of medical history, the Veteran indicated that he suffered from broken bones in the past, specifically, a fracture of the left foot in 1958.  

* June 2010 VA left foot x-rays show degenerative changes of the left first metatarsophalangeal (MTP) joint and a calcaneal spur.  

In rendering the requested opinion, the examiner is advised that the Veteran is competent to report an in-service injury and is also competent to describe symptoms which are capable of his lay observation, such as pain.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Afford the Veteran a VA examination to determine the etiology of his claimed right shoulder, low back, throat (vocal cord nodes), and bilateral knee disorders.  The claims folder must be made available to the examiner for review of the case.  IF REQUIRED, AFFORD THE VETERAN AN EXAMINATION TO DETERMINE IF HE HAS PROSTATE CANCER. A notation to the effect that this record review took place should be included in the report of the examiner.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified disability.  In regard to EACH identified disorder (right shoulder, low back, throat, and bilateral knee), the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served in the capacity of an Aviation Operator and Engineering Man during his military service from June 1959 to September 1979.  

* The Veteran received the Combat Action Ribbon, which is indicative of combat service.  His account of what occurred in combat service must be presumed credible.

* Service treatment records note that in January 1973, the Veteran visited sick call with complaints of always wanting to clear his throat.  He reported having this for approximately three to five years and difficulty talking for longer than fifteen to twenty minutes during a lecture presentation.  Examination of the throat was normal with tonsils being moderate in size.  In April 1976, the Veteran went to sick call after injuring both knees.  Physical examination of the knees revealed a sprained right knee and tender medial collateral ligament of the left knee.  Service treatment records reflect no complaints, treatment, or diagnoses of a right shoulder disorder and low back disorder.  

* Upon discharge from service, clinical evaluation of the Veteran's mouth and throat, upper extremities, lower extremities, and spine were normal, as reflected on the May 1979 report of medical examination.  The Veteran also denied having throat trouble, recurrent back pain, painful or "trick shoulder or elbow, and a "trick" or locked knee on his May 1979 report of medical history at discharge.  

* After discharge from service, the Veteran underwent suspension microlaryngoscopy and excision of a lesion of the right anterior true vocal cord in January 2000.  According to the private operative report, the Veteran had a lesion on the right vocal cord.  

* Private treatment records dated June 2012 reflect continuing complaints for throat problems.  In June 2012, the Veteran visited a private ear, nose, and throat (ENT) physician for approximately 40 years of throat clearing.  He reported to the physician that the throat clearing worsens after a great deal of talking, and he feels like he is clearing phlegm from his throat, almost like something was there.  

* Private esophagogastroduodenoscopies (EGDs) performed in June 2012 and October 2013, per a November 2013 private treatment report, note mucosa suggestive of Barrett's esophagus, and in November 2013, a private physician diagnosed the Veteran with Barrett's esophagus.  

* In April 2009, VA x-rays of the knees showed Pellegrini-Steida disease.  The physician indicated that the development of the disease is due to bone formation on the ligament of the knee, "likely due to [a] prior injury."  

* May 2014 private treatment records note the Veteran receiving treatment for bilateral knee pain.  The Veteran reported that his initial injuries to his knees were during his military service while stationed in Vietnam.  Since that time, he reported that his bilateral knee pain has been continuous.  After physical examination testing and magnetic resonance imaging (MRI) testing of the knees, the Veteran was diagnosed with bilateral knee pain, chondromalacia of the right knee, and medial meniscus tear of the right knee.  

* Private x-ray results of the Veteran's back in March 2014 showed grade 1 spondylolisthesis L4 on L5; L5-S1 disc extrusion, presumably resolved; and multi-level, disc degeneration.  After a review of the x-rays and his past medical history, a private physician concluded that the Veteran has degenerative changes with grade 1 spondylolisthesis that could lead to radicular symptoms.  He explained that this is something that has developed over a long period of time.  He further added that there is a "good chance of this is related to his time in service, given the amount of physical labor he had to perform as a marine in Vietnam.  This [] probably le[]d and contributed to his degenerative changes result[ing] in stenosis and current symptoms."  

* In July 2006, private MRI testing of the right shoulder reflected degenerative joint disease of the glenohumeral joint with joint space narrowing and secondary bony spurring including subchondral cyst involving the glenoid process of the scapula; minimal fluid in the subdeltoid bursa; tendinopathy of the rotator cuff tendon along with partial thickness tears and/or tendinitis involving the rotator cuff tendon; and mild degenerative joint changes of the acromioclavicular joint.  In June 2014, a private physician noted that the Veteran has a suspected rotator cuff tear of the right shoulder, and it appears to be due to the chronic multiple injuries sustained during his military service.  

5.  Schedule the Veteran for a VA audiological examination to determine the current severity and impairment of his service-connected left ear hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  Testing should be conducted on both ears.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  The examiner must also provide a full description of the functional effects caused by the left ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


